Name: Commission Regulation (EC) No 2851/98 of 30 December 1998 establishing, for 1999, the list of vessels exceeding eight metres length overall permitted to fish for sole in certain Community areas using beam trawls whose aggregate length exceeds nine metres
 Type: Regulation
 Subject Matter: economic geography;  fisheries
 Date Published: nan

 EN Official Journal of the European Communities31. 12. 98 L 358/45 COMMISSION REGULATION (EC) No 2851/98 of 30 December 1998 establishing, for 1999, the list of vessels exceeding eight metres length overall permitted to fish for sole in certain Community areas using beam trawls whose aggregate length exceeds nine metres THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 894/97 of 29 April 1997 laying down certain technical measures for the conservation of fishery resources (1), as amended by Regulation (EC) No 1239/98 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres length overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres (3), as amended by Regulation (EC) No 3407/93 (4), and in particular Article 1(1) thereof, Whereas Article 10(3)(c) of Regulation (EC) No 894/97 provides for the establishment of an annual list of vessels exceeding eight metres length overall authorised to fish for sole in the areas mentioned in Article 10(3)(a) using beam trawls of which the aggregate beam length exceeds nine metres; Whereas inclusion in the list is without prejudice to the application of other measures for the conservation of fishery resources defined in Regulation (EC) No 894/97 or Council Regulation (EEC) No 3760/92 of 20 December 1992 (5), as amended by Regulation (EC) No 1181/98 (6), or adopted in accordance with them; Whereas it is necessary to establish this list according to the detailed rules set out in Regulation (EEC) No 3554/ 90, HAS ADOPTED THIS REGULATION: Article 1 The list of vessels for 1999 authorised by virtue of Article 10(3)(c) of Regulation (EC) No 894/97 to use beam trawls whose aggregate length exceeds nine metres inside the areas mentioned in Article 10(3)(a) is given in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1998. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 132, 23. 5. 1997, p. 1. (2) OJ L 171, 17. 6. 1998, p. 1. (3) OJ L 346, 11. 12. 1990, p. 11. (5) OJ L 389, 31. 12. 1992, p. 1. (4) OJ L 310, 14. 12. 1993, p. 19. (6) OJ L 164, 9. 6. 1998, p. 1. EN Official Journal of the European Communities 31. 12. 98L 358/46 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BÃ ¶LAGE  ANEXO  LIITE  BILAGA MatrÃ ­cula y folio Havnekendings- bogstaver og -nummer Ã uÃ ere Identifizierungs- kennbuchstaben und -nummern Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã º  Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã Ã ¹Ã º  Ã Ã Ã ¿Ã ¹Ã Ã µ Ã ± Ã Ã   µ µÃ ±Ã Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸ µÃ ¿  External identification letters + numbers NumÃ ©ro dimmatriculation lettres + chiffres Identificazione esterna lettere + numeri Op de romp aangebrachte identificatieletters en -cÃ ³fers IdentificaÃ §Ã £o externa letras + nÃ ºmeros RekisterÃ ¶intinumero kirjaimet + numerot Registreringsnummer bokstÃ ¤ver + nummer Nombre del barco FartÃ ¸jets navn Name des Schiffes Ã ½Ã ¿ µÃ ± Ã Ã ¿Ã Ã Ã º Ã Ã ¿Ã r Name of vessel Nom du bateau Nome del peschereccio Naam van het vaartuig Nome do navio Aluksen nimi Fartygets namn Indicativo de llamada de radio Radio- kaldesignal Rufzeichen Ã Ã Ã ¹Ã ¸ µ r Ã ºÃ » Ã Ã µÃ r ( µ Ã Ã  Ã ±Ã  Ã  µÃ ±Ã Ã ¿Ã ) Radio call sign Indicatif dappel radio Indicativo di chiamata Roepletters Indicativo de chamada Radioliiken- teen tunnus Anrops- nummer Puerto de registro Registreringshavn Registrierhafen Ã Ã ¹ µ Ã ½Ã ±r Ã ½Ã ·Ã ¿Ã » Ã ³Ã ·Ã Ã ·r Port of registry Port dattache Porto di immatricolazione Haven van registratie Porto de registo Kotisatama Fartygets hemort Potencia del motor (kW) Maskin- effekt (kW) MotorstÃ ¤rke (kW) ÃÃ Ã  r µÃ ·Ã Ã ±Ã ½ Ã ½ (kW) Engine power (kW) Puissance motrice (kW) Potenza motrice (kW) Motor- vermogen (kW) PotÃ ªncia motriz (kW) Koneteho (kW) Motoreffekt (kW) 1 2 3 4 5 BÃ LGICA / BELGIEN / BELGIEN / Ã Ã Ã Ã ÃÃ  / BELGIUM / BELGIQUE / BELGIO / BELGIÃ  / BÃ LGICA / BELGIA / BELGIEN BOU 7 De Enige Zoon OPAG Boekhoute 218 BOU 24 Beatrix OPAX Boekhoute 202 N 64 Black Jack OPCL Nieuwpoort 143 N 86 Surcouf OPDH Nieuwpoort 144 N 88 Nova Cura OPDJ Nieuwpoort 104 EN Official Journal of the European Communities31. 12. 98 L 358/47 1 2 3 4 5 O 2 Nancy OPAB Oostende 213 O 20 Goewind OPAT Oostende 110 O 62 Dini OPCJ Oostende 221 O 82 Nautilus OPDD Oostende 221 O 100 Emilie OPDV Oostende 176 O 101 Benny OPDW Oostende 184 O 110 Jeaninne Margaret OPEF Oostende 192 O 211 Zeester OPIC Oostende 216 O 533 Virtus OPVC Oostende 147 O 700 Bi-Si-Ti OQBV Oostende 176 O 782 Nancy OQFD Oostende 110 Z 8 Aquarius OPAH Zeebrugge 220 Z 582 Asannat OPWZ Zeebrugge 221 DINAMARCA / DANMARK / DÃ NEMARK /  Ã Ã ÃÃ  / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA / TANSKA / DANMARK E 4 Ho Bugt OU7149 Esbjerg 213 E 35 Karen Lund OUYB Esbjerg 200 E 45 Jette Susanne OXDU Esbjerg 201 E 61 Di-Je OWFZ Esbjerg 125 E 64 Albatros OU5578 Esbjerg 221 E 129 Lissy Krarup OWGC Esbjerg 147 E 223 Maibrit Thygesen OU3102 Esbjerg 128 E 385 Bianca OXRV Esbjerg 125 E 562 Helle Nymann OWCU Esbjerg 220 E 641 Rune Egholm OXAO Esbjerg 214 E 708 Elkana OXYB Esbjerg 176 HV 2 Heidi 5PVZ Havneby 94 HV 3 Vinnie Runge OVIT Havneby 165 HV 6 Hansine XP2750 Havneby 148 HV 35 Svend Ã ge OZNX Havneby 169 HV 41 Havsand XP3685 Haderslev 147 HV 42 Janni OU7573 Havneby 165 HV 58 Komet XP2918 Haderslev 197 HV 67 Juvredyb XP3614 Haderslev 104 HV 73 Roem OXTW Haderslev 165 HV 80 Nordlyset XP4787 Haderslev 144 L 157 Arkona OXOO Oddesund 220 L 425 Klazina Vera OXMN ThyborÃ ¸n 220 L 476 Sara-Christina OWAC ThyborÃ ¸n 210 RI 320 Laisiry OYCI Hvide Sande 127 RI 75 Connie Vinther OYFH Hvide Sande 220 RI 78 Lasse Stensberg XP5820 Hvide Sande 196 RI 426 Mette Janni OYCG Hvide Sande 125 RI 450 Perkredes OXUL Hvide Sande 213 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã Ã Ã ¡Ã Ã Ã ÃÃ  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA / SAKSA / TYSKLAND ACC 2 Uranus DCGK Accumersiel 175 ACC 3 Harmonie DCRK Accumersiel 221 ACC 4 Freya DCGU Accumersiel 175 ACC 5 Anita DCPF Accumersiel 146 EN Official Journal of the European Communities 31. 12. 98L 358/48 1 2 3 4 5 ACC 6 Goodewind DCCA Accumersiel 175 ACC 8 Orion DCFM Accumersiel 221 ACC 9 Ozean DCHI Accumersiel 221 ACC 10 Komet DCWK Accumersiel 221 ACC 11 Tina DCDN Accumersiel 110 ACC 12 Poseidon DCFL Accumersiel 221 ACC 14 Gerda-Katharina DIUO Accumersiel 221 ACC 16 EdelweiÃ  DCPJ Accumersiel 144 AG 8 Eltje Looden DCKC Greetsiel 146 BOR 1 Friesland DIRQ Borkum 107 BÃ S 4 Adler DJIC BÃ ¼sum 100 CUX 1 Cuxi DFNB Cuxhaven 169 CUX 2 Jan Janshen Bruhns DCSR Cuxhaven 151 CUX 3 Fortuna DJEN Cuxhaven 130 CUX 4 NordergrÃ ¼nde DFPD Cuxhaven 220 CUX 5 Troll DFMX Cuxhaven 93 CUX 6 Heimkehr DEKY Cuxhaven 130 CUX 7 EdelweiÃ  DFBO Cuxhaven 162 CUX 8 Johanna Cuxhaven 92 CUX 9 Ramona DFNZ Cuxhaven 146 CUX 10 Aldebaran DJGW Cuxhaven 132 CUX 11 Seehund DERF Cuxhaven 184 CUX 12 Anne K. DIRJ Cuxhaven 136 CUX 13 Seerose DISP Cuxhaven 183 CUX 14 Saphir DFAX Cuxhaven 216 CUX 15 Bastian DITD Cuxhaven 151 CUX 16 Crangon DJIV Cuxhaven 165 CUX 17 Osteriff DDGE Cuxhaven 210 DAN 3 Seestern Dangast 68 DIT 1 Henriette DQQJ Ditzum 221 DIT 3 Stiene Bruhns DQNX Ditzum 221 DIT 5 Mathilde Bruhns DQQY Ditzum 221 DIT 6 Amisia DQNW Ditzum 221 DIT 9 Condor DCVS Ditzum 180 DIT 18 Jan Bruhns DETV Ditzum 217 DOR 1 Sturmvogel DCGR Dorum 140 DOR 2 Hoffnung DESX Dorum 161 DOR 8 Delphin DEUP Dorum 151 DOR 10 Wangerland DCVZ Dorum 175 DOR 12 Sirius DESC Dorum 162 DOR 13 Dithmarschen DIZM Dorum 125 DOR 15 Else Dorum 124 DOR 16 Poseidon DFCS Dorum 220 FED 1 Orion DDMP Fedderwardersiel 184 FED 3 Venus DLIL Fedderwardersiel 217 FED 4 Christine DLIG Fedderwardersiel 221 FED 5 Butjadingen DDHN Fedderwardersiel 183 FED 7 Seestern DB2505 Fedderwardersiel 110 FED 9 Bianca DLIX Fedderwardersiel 191 FED 10 EdelweiÃ  DDJB Fedderwardersiel 180 FED 12 Rubin DDIT Fedderwardersiel 183 FRI 18 Adler DIQL Friedrichskoog 134 FRI 20 Falke DIQT Friedrichskoog 130 EN Official Journal of the European Communities31. 12. 98 L 358/49 1 2 3 4 5 FRI 23 Godewind DIRK Friedrichskoog 151 FRI 35 Zenit DCGN Friedrichskoog 175 FRI 36 Heimatland DIUP Friedrichskoog 131 FRI 75 Luise DIYK Friedrichskoog 184 FRI 86 Sirius DB5381 Friedrichskoog 151 GRE 1 Edde DCSJ Greetsiel 146 GRE 2 Erna DCOH Greetsiel 110 GRE 3 Horizont DCMU Greetsiel 184 GRE 4 Magellan DMXQ Greetsiel 184 GRE 5 Oberon DCIL Greetsiel 186 GRE 6 Albatros DCJJ Greetsiel 145 GRE 8 Gretje DJMP Greetsiel 214 GRE 9 Odin DCBG Greetsiel 184 GRE 10 Jan Ysker DDAY Greetsiel 165 GRE 11 Korsar DCEJ Greetsiel 184 GRE 12 Condor DCVO Greetsiel 188 GRE 13 Jan Looden DCRA Greetsiel 145 GRE 14 Wangerland DCEQ Greetsiel 180 GRE 15 Zwei GebrÃ ¼der DCEP Greetsiel 186 GRE 16 Angelika DCEY Greetsiel 184 GRE 17 Odysseus DCFP Greetsiel 206 GRE 19 Flamingo DCFW Greetsiel 184 GRE 20 Sechs GebrÃ ¼der DCGO Greetsiel 190 GRE 22 Frieda-Luise DCPU Greetsiel 199 GRE 23 Merlan DJHL Greetsiel 183 GRE 24 Friedrich Conradi DCVW Greetsiel 221 GRE 25 Delphin DCME Greetsiel 190 GRE 29 Paloma DCEL Greetsiel 219 HAR 1 Gesine Albrecht DCQM Harlesiel 220 HAR 2 Jens Albrecht II Harlesiel 121 HAR 3 Sperber DCVF Harlesiel 146 HAR 5 Ruth Albrecht DCMJ Harlesiel 175 HAR 7 Poseidon DCWF Harlesiel 132 HAR 20 Marion Albrecht DCGF Harlesiel 175 HOO 1 De Liekedeelers DJIS Hooge 184 HOO 3 Nantiane DLYL Hooge 132 HOO 50 Sturmvogel DDAX Hooksiel 175 HOO 52 Aggi DDAE Hooksiel 198 HOO 61 Samland DDEP Hooksiel 206 HOR 1 Falke DEPJ Horumersiel 110 HUS 7 Gila DDFA Nordstrand 183 HUS 18 Friesland DJGB Husum 184 HUS 19 Marion DJGF Husum 184 HUS 28 Zukunft DLYQ Husum 184 LIST 2 StÃ ¶r DFAT List 165 NEU 225 Antares DJES Neuharlingersiel 221 NEU 226 Keen Tied DCBQ Neuharlingersiel 147 NEU 227 StÃ ¶rtebeker DLYJ Neuharlingersiel 175 NEU 228 Gorch Fock DCMO Neuharlingersiel 147 NEU 229 Falke DCGQ Neuharlingersiel 174 NEU 230 Polaris DCCX Neuharlingersiel 110 NEU 231 Medusa DCFU Neuharlingersiel 184 NEU 232 MÃ ¶we DCET Neuharlingersiel 190 EN Official Journal of the European Communities 31. 12. 98L 358/50 1 2 3 4 5 NEU 233 Jan Van Gent DGWK Neuharlingersiel 176 NEU 234 Beluga DFCQ Neuharlingersiel 164 NEU 235 Nordlicht Neuharlingersiel 126 NEU 236 Albatros DISO Neuharlingersiel 182 NEU 240 Anna I DDFS Neuharlingersiel 135 NEU 245 Seestern DCKM Neuharlingersiel 221 NOR 202 Johanne DD3833 Norddeich 107 NOR 203 Sperber DFND Norddeich 169 NOR 205 Annette DCEM Norddeich 161 NOR 207 Seestern DCJS Norddeich 146 NOR 208 Erika DCHU Norddeich 191 NOR 211 Helga DCPP Norddeich 175 NOR 213 Nordsee DCPV Norddeich 161 NOR 223 Nordlicht DCTH Norddeich 110 NOR 225 Nordmeer DCBD Norddeich 206 NOR 228 Nordstern DCWV Norddeich 185 NOR 231 Nordstrom I DCJO Norddeich 219 NOR 232 Nordstrand DCIO Norddeich 110 ON 180 Jupiter DLHG Fedderwardersiel 213 OTT 1 Mareike DIRQ Otterndorf 107 PEL 1 Yvonne DJIG Pellworm 184 PEL 2 Annemarie DJFK Pellworm 176 PEL 9 Norderoog DLZC Pellworm 182 POG 1 Jan DQQH Pogum 221 SC 2 Stolperbank II DIVQ BÃ ¼sum 221 SC 5 Atlantis DIXG BÃ ¼sum 183 SC 6 Keen Tied DISU BÃ ¼sum 184 SC 7 Seefuchs DIUQ BÃ ¼sum 184 SC 8 Birgit I DIYR BÃ ¼sum 179 SC 9 Wotan DIZO BÃ ¼sum 184 SC 10 Amrum Bank DIRT BÃ ¼sum 220 SC 11 Anne-Gret DIYM BÃ ¼sum 221 SC 12 Damkerort DERT BÃ ¼sum 221 SC 13 Condor DISD BÃ ¼sum 184 SC 14 Maret DJIJ BÃ ¼sum 184 SC 15 Martina DIWD BÃ ¼sum 184 SC 18 Gaby Egel DITV BÃ ¼sum 221 SC 19 Bonafide DIYT BÃ ¼sum 221 SC 20 Wiking Bank DISA BÃ ¼sum 220 SC 21 Maren DFPN BÃ ¼sum 221 SC 28 Doggerbank DIZL BÃ ¼sum 220 SC 30 Evert-Jan DITY BÃ ¼sum 220 SC 32 Cornelia DIUE BÃ ¼sum 184 SC 33 Joke Sabine DJGS BÃ ¼sum 221 SC 34 Dithmarschen I DIRV BÃ ¼sum 184 SC 35 Jakob Senior DIRY BÃ ¼sum 221 SC 36 Achat DIVU BÃ ¼sum 100 SC 40 Klaasje DFMP BÃ ¼sum 221 SC 41 Osterems DIQR BÃ ¼sum 220 SC 42 Westerems DIQN BÃ ¼sum 220 SC 44 Klaus Groth I DIUC BÃ ¼sum 221 SC 45 Marijtje Keuter DIYU BÃ ¼sum 221 SC 52 Sabine DJHT BÃ ¼sum 184 EN Official Journal of the European Communities31. 12. 98 L 358/51 1 2 3 4 5 SC 57 SÃ ¼dwind DJRS BÃ ¼sum 184 SC 58 Oderbank DIXM BÃ ¼sum 221 SD 1 Hornsriff DIZQ Friedrichskoog 184 SD 3 Germania DITK Friedrichskoog 184 SD 4 Wattenmeer DITO Friedrichskoog 184 SD 5 Hoffnung DISX Friedrichskoog 151 SD 6 Cap Arkona DIRF Friedrichskoog 184 SD 7 Delphin DIUY Friedrichskoog 184 SD 8 Rugenort DIWK Friedrichskoog 184 SD 9 Dieksand DIRB Friedrichskoog 184 SD 10 Christine DJCH Friedrichskoog 184 SD 11 Hindenburg DISC Friedrichskoog 184 SD 12 Wiking DISE Friedrichskoog 172 SD 13 Antares DITA Friedrichskoog 147 SD 14 EdelweiÃ  DJGC Friedrichskoog 180 SD 15 Hanseat DIVW Friedrichskoog 184 SD 16 Polli DIUZ Friedrichskoog 178 SD 22 Kormoran DITZ Friedrichskoog 184 SD 23 Odin I DIRI Friedrichskoog 184 SD 24 Venus DITW Friedrichskoog 182 SD 26 Paloma G DIWG Friedrichskoog 147 SD 30 Cormoran DFOC Friedrichskoog 140 SD 31 Utholm DJEE Friedrichskoog 182 SD 32 TÃ ¼mmler DIXU Friedrichskoog 165 SD 33 Marlies DCQD Friedrichskoog 184 SD 34 Keen Tied DDEW Friedrichskoog 184 SD 35 Marschenland DIQK Friedrichskoog 184 SH 3 Stella Polaris DMJZ Heiligenhafen 220 SH 9 Glaube DMJY Heiligenhafen 220 SK 18 Frans Willem DFOL Kiel 220 SK 20 Unternehmung Kiel 219 SM 18 Capella DITL Maasholm 221 SPI 1 Sonny-Boy DFBI Spieka 138 SPI 2 Skua DERI Spieka 183 SPI 3 Atlantis DFDX Spieka 147 SPI 4 Polarstern DIRH Spieka 151 SPI 5 Nixe II Spieka 184 ST 1 Seeburg DJEZ TÃ ¶nning 162 ST 2 Boreas DJBC TÃ ¶nning 184 ST 3 Nordland DJBB TÃ ¶nning 182 ST 4 MÃ ¶we DCSP TÃ ¶nning 184 ST 5 Friesland DJDU TÃ ¶nning 176 ST 6 Hilke-maritta DNHA TÃ ¶nning 221 ST 7 Heimatland DLXW TÃ ¶nning 184 ST 8 Sigrid DJEP TÃ ¶nning 184 ST 9 Nordfriesland DJHW TÃ ¶nning 153 ST 11 Birgitt-R DJDF TÃ ¶nning 184 ST 18 Atlantik DISR TÃ ¶nning 180 ST 20 Poseidon DJHQ TÃ ¶nning 165 ST 21 Maria DJED TÃ ¶nning 220 ST 22 Korona DIQJ TÃ ¶nning 169 ST 24 Karolin DJIF TÃ ¶nning 184 ST 26 Wega II DJCE TÃ ¶nning 184 EN Official Journal of the European Communities 31. 12. 98L 358/52 1 2 3 4 5 ST 28 GlÃ ¼ck Auf DLZP TÃ ¶nning 184 SU 1 Stefanie DDEJ Husum 175 SU 2 Jupiter DD6372 Husum 131 SU 3 Theodor Storm DJDM Husum 184 SU 5 Andrea DJIM Husum 184 SU 6 OstpreuÃ en DJEL Husum 184 SU 7 Holstein DIRM Husum 110 SU 9 Stella Mare DLWN Husum 184 SU 10 Argus DCCH Husum 221 SU 11 Schippi Husum 129 SU 12 Marianne DJDS Husum 182 SW 1 Elfriede DLZV Wyk-FÃ ¶hr 125 SW 2 Claudia DJIO Wyk-FÃ ¶hr 182 SW 3 Rungholdt DLYA Wyk-FÃ ¶hr 182 SW 4 Hartje DJGO Wyk-FÃ ¶hr 184 SW 6 Alk DCJG Wyk-FÃ ¶hr 198 VAR 6 Hein Godenwind DDBL Varel 180 VAR 7 Falke I DJDW Varel 151 VAR 18 Helga Varel 109 WIT 1 Christina DIQQ WittdÃ ¼n 124 WRE 1 Apollo DFCM Wremen 183 WRE 3 Falke DESJ Wremen 184 WRE 4 Wremen DFAZ Wremen 184 WRE 5 Land Wursten DEQW Wremen 221 WRE 6 Condor DETZ Wremen 110 WRE 7 Seerose DEQX Wremen 151 WRE 8 Luise DCMN Wremen 91 WRE 9 Neptun DISK Wremen 221 FRANCIA / FRANKRIG / FRANKREICH / Ã Ã Ã Ã ÃÃ  / FRANCE / FRANCE / FRANCIA / FRANKRÃ ²K / FRANÃ A / RANSKA / FRANKRIKE DK 659450 Daisy FU 4888 Dunkerque 182 DK 779894 Manoot Che FG 8312 Dunkerque 162 DK 780634 Schooner FQQI Dunkerque 220 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã ¤  ¦ Ã §  ¦Ã ¡Ã Ã £ / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS / ALANKOMAAT / NEDERLÃ NDERNA BR 7 Res Nova PHAI Oostburg-Breskens 221 DZ 3 Alina PCMH DelfzÃ ³l 174 GO 27 Marjo Goedereede 220 GO 57 Johanna Maria PFDS Goedereede 221 GO 58 Jakoriwi PEZC Goedereede 221 GO 65 Maartje PDGH Goedereede 221 HA 13 Wobbegien Harlingen 158 HA 14 Grietje Harlingen 134 HA 41 Antje PCMP Harlingen 158 HA 50 Zeevalk PIXY Harlingen 165 HA 62 Willem Tjitsche Harlingen 126 HA 75 Elizabeth PDWR Harlingen 221 HD 5 Albertina Willemina PCKE Den Helder 221 KG 9 Pieternella PGTD Kortgene 221 LO 5 Eeltje Jan Ulrum-Lauwersoog 125 EN Official Journal of the European Communities31. 12. 98 L 358/53 1 2 3 4 5 LO 8 TrÃ ³ntje PIBJ Ulrum-Lauwersoog 221 NZ 21 Magdalena PFSK Terneuzen 99 OD 3 Adrianne PFWH Goedereede-Ouddorp 221 SL 22 Nooitgedacht Goedereede-Stellendam 125 TX 25 Everdina PEAH Texel 221 UK 186 Klaas Jelle Pieter PFJY Urk 221 UQ 2 Nooitgedacht PGID Usquert 220 WL 8 Albatros Westdongeradeel 92 WL 15 Monte Tjerk Westdongeradeel 200 WON 24 Elisabeth PDWL Wonseradeel 221 WON 43 Vaya Con Dios PDBI Wonseradeel 221 WON 77 Wietske PIRC Wonseradeel 162 WR 10 Petrina PGSD Wieringen 220 WR 12 Dirk PDQD Wieringen 158 WR 17 Bona Spes PDEY Wieringen 221 WR 20 Elisabeth PDXH Wieringen 221 WR 21 Jente PGUX Wieringen 221 WR 34 Leendert Jan PFNU Wieringen 221 WR 40 Jogina PEZH Wieringen 221 WR 54 Cornelis-Nan PDJG Wieringen 221 WR 57 Jacoba PEYI Wieringen 220 WR 68 Jan Cornelis PEXR Wieringen 221 WR 71 Marry-An PFVJ Wieringen 220 WR 75 Sandra Petra PHIG Wieringen 176 WR 88 Rana PGYN Wieringen 220 WR 89 Geja Anjo Wieringen 208 WR 98 Else Jeanette PDWC Wieringen 221 WR 102 Limanda PFOW Wieringen 221 WR 106 Alida Catharina PCLM Wieringen 221 WR 123 Jitske PFDO Wieringen 221 WR 131 Twee Gebroeders PIPB Wieringen 220 WR 189 Grietje PIZO Wieringen 221 WR 212 Rikjelle PDNF Wieringen 208 WR 213 Tini Simone PHZA Wieringen 221 WR 244 Margretha Hendrika PEYY Wieringen 221 YE 31 Jozias Jannetje PFFU Reimerswaal-Yerseke 221 YE 52 Adriana PCEB Reimerswaal-Yerseke 221 YE 76 Tobber PHAU Reimerswaal-Yerseke 221 YE 138 Maatje Helena PDAU Reimerswaal-Yerseke 221 ZK 2 Vertrouwen PIFW Ulrum-Zoutkamp 221 ZK 14 Tamme Sr PHWT Ulrum-Zoutkamp 221 ZK 15 Lambert PHXZ Ulrum-Zoutkamp 220 ZK 18 Liberty Ulrum-Zoutkamp 138 ZK 40 Morgenster PGAQ Ulrum-Zoutkamp 221 ZK 41 Bornrif Ulrum-Zoutkamp 97 ZK 49 Twee Gebroeders PHXM Ulrum-Zoutkamp 220 ZK 54 Goede Verwachting Ulrum-Zoutkamp 138 ZK 185 Noorderlicht Ulrum-Zoutkamp 184 EN Official Journal of the European Communities 31. 12. 98L 358/54 1 2 3 4 5 REINO UNIDO / DET FORENEDE KONGERIGE / VEREINIGTES KÃ NIGREICH / Ã Ã   ¦Ã Ã Ã Ã  Ã Ã Ã £ÃÃ Ã ÃÃ  / UNITED KINGDOM / ROYAUME-UNI / REGNO UNITO / VERENIGD KONINKRÃ ²K / REINO UNIDO / YHDISTYNYT KUNINGASKUNTA / FÃ RENADE KUNGARIKET BM 23 Carhelmar MHWD8 Brixham 220 BM 28 Sea Lady MMNL9 Brixham 219 BM 30 Sara Lena MRKH Brixham 212 BM 51 Harm Johannes 27ZH Brixham 221 BM 56 Charmaine M 2MCJ Brixham 221 BM 148 Margaretha Maria 2PLE Brixham 221 BM 180 Arie Dirk 2GER Brixham 177 BM 188 Sola Gratia 2JXX Brixham 177 BM 261 Susanna D GAVZ6 Brixham 220 BS 101 Cowrie Bay MMOG Beaumaris 172 CK 134 Diana MUAZ Colchester 170 CK 179 Gandalf 2GYY Colchester 111 CK 299 Marina 1 MJIM Colchester 114 FD 357 Susan Bird 2EDX Fleetwood 220 FD 367 Willem ZETU Fleetwood 231 FH 36 Auldgrith II 2JZU Falmouth 82 FR 460 Brothers MCWX7 Fraserburgh 216 GY 119 Giant John MPFV5 Grimsby 220 NN 215 Seafalke MKMJ5 Newhaven 220 P 336 Zuiderzee 2MHY Portsmouth 210 PH 5 Nauru 2HWW Plymouth 214 PH 330 Admiral Gordon MKXW3 Plymouth 221 PH 412 Aleyna MSAF Plymouth 220 PH 440 Admiral Blake MHPR6 Plymouth 221 PW 14 Hannah Christine MNED4 Padstow 172 TH 29 Two Sisters MJOM Teignmouth 140 TH 50 Elly Gerda 2GFT Teignmouth 221 TH 106 Mattanga GDVZ Teignmouth 221 TH 186 Niblick 2GAR Teignmouth 221